                                                                             FILED
                                                                      U.S.DISTRICT COURl
                                                                         SAVANNAH OIV.
                     UNITED STATES DISTRICT COURT                    ?aiaHnVl6 PM 3-33
                    SOUTHERN DISTRICT OF GEORGIA


                                                                               ^T, OFfiA

In Re: Application for Exemption from the Electronic Public Access Fees by .. ^
Michael Loadenthal                                              ^(^4
This matter is before the Court upon the application and request by Michael Loadenthal
for exemption from the fees imposed by the Electronic Public Access fee schedule
adopted by the Judicial Conference of the United States Courts.

The Court finds that Michael Loadenthal, an individual researcher associated with an
educational institution, falls within the class of users listed in the fee schedule as being
eligible for a fee exemption. Additionally, Mr. Loadenthal has demonstrated that an
exemption is necessary in order to avoid unreasonable burdens and to promote public
access to information. Accordingly, Mr. Loadenthal shall be exempt from the payment of
fees for access via PACER to the electronic case files maintained in this court, to the
extent such use is incurred in the course of researching criminal cases for a student-led
research project. Mr. Loadenthal shall not be exempt from the payment of fees incurred
in connection with other uses of the PACER system in this court. Additionally, the
following limitations apply:

I.     this fee exemption applies only to Mr. Loadenthal, PACER Account No. 5609843
       and is valid only for the purposes slated above;
n.     this fee exemption applies only to the electronic case files of this court that are
       available through the PACER system;
III.   by accepting this exemption, Mr. Loadenthal agrees not to sell for profit any data
       obtained as a result of receiving this exemption;
IV.    Mr. Loadenthal is prohibited from transferring any data obtained as a result of
       receiving this exemption, including redistribution via internet-based databases;
V.     this exemption is valid until December 31, 2019.

This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.


Dated this /^Slav of                            ,2018.



                                                 J. Randal Hall, Cnief Judge
